Citation Nr: 1748823	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-01 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran appeared and testified at a videoconference hearing in May 2014 before the undersigned Veterans Law Judge.  

In July 2015, the Board reopened the Veteran's claim and remanded the issue for further development.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's currently diagnosed acquired psychiatric disorders were initially manifested in service; or are etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include depressive disorder and PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125, 4.130 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was fully satisfied by a letter dated in November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claim.

II.  Service Connection 

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).  

If PTSD was diagnosed in service and the stressor is related to service, or the Veteran was in combat and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1),(2); see also 38 U.S.C.A. § 1154(b).  Similarly, if the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304 (f)(3).  Otherwise, the law requires verification of a claimed PTSD stressor through other credible evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994); Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The Veteran claims that while he was in basic training he experienced several traumatic events, including witnessing an enlistee commit suicide with a firearm, discovering the bodies of two enlistees who had hanged themselves, and witnessing an enlistee killed by a grenade.  The Veteran contends that these events resulted in his currently diagnosed psychiatric disorders.

As an initial matter, the Board acknowledges that the record indicates the Veteran might have had a psychiatric disorder prior to entering service.  In an April 2012 VA psychiatry attending note, the Veteran reported that as a teenager he had seen a bread man get robbed and stabbed with a screwdriver over 20 times.  The examining psychiatrist diagnosed probable childhood PTSD.  See also August 2013 VA treatment record.  However, a September 2015 VA examiner noted that a review of the Veteran's claims file showed that it appeared that the Veteran was found fit for duty at the time of enlistment.  And indeed the Veteran was evaluated as clinically normal with respect to psychiatric conditions on entrance into service.  See February 1974 service treatment record.  Given that a psychiatric disorder was not specifically noted in the entrance examination report, it is presumed that with respect to possible psychiatric disorders, the Veteran is presumed to have been in sound condition on entrance into service.  38 C.F.R. § 3.304(b).  

The Board notes that although this presumption is rebuttable, VA must do so by showing clearly and unmistakably both that a disability existed prior to service, and that such disability was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096-97 (2004).  Here, VA cannot meet that burden in light of contemporaneous records showing no disability at induction and the absence of any evidence of record, other than a single probable "probable" diagnosis many years after the fact.  Thus, the Veteran is presumed in sound condition on entrance to service.  See Wagner, 370 F.3d at 1096; Horn v. Shinseki, 25 Vet. App. 231, 236 (2012).

As to the first Shedden element, the Veteran has a current diagnosis of a number of psychiatric disorders, including adjustment disorder; recurrent, mild major depression; and PTSD.  See, e.g., April 2008 private treatment record; June 2008 VA treatment record; April 2012 VA treatment record; September 2015 VA examination report.  

However, turning to the second Shedden element, there are no in-service findings of any psychiatric disorder.  In a December 1975 report of medical history, in response to the question whether he had experienced depression or excessive worry, the Veteran marked both yes and no.  There is no additional explanation.  Otherwise, he reported that he had never experienced frequent trouble sleeping, loss of memory, or nervous trouble of any sort.  The examiner noted that the Veteran had no history of visits to a psychiatrist.  The Veteran's psychiatric condition was assessed as clinically normal in a January 1977 separation examination.  In a January 1977 report of medical history, the Veteran reported that he had never experienced depression or excessive worry, frequent trouble sleeping, loss of memory, or nervous trouble of any sort.  There is no other indication of complaints of, or treatment for, any psychiatric disorder in the Veteran's service records.  

Nor is there credible evidence that the Veteran's claimed stressors actually occurred.  The Veteran was not given a diagnosis of PTSD in service, he was not in combat, and his claimed stressors are not related to a fear of hostile military or terrorist activity.  Accordingly, there must evidence that corroborates the occurrence of the Vet's claimed stressors.

In March 2013, the Veteran has reported that that in March 1974, during basic training in Fort Dix, New Jersey, he had seen a trainee killed by a grenade.  He further reported that in May 1974 he discovered the bodies of two trainees who had hanged themselves.  See March 2013 Veteran statement.  

During an August 2013 DRO hearing, the Veteran reported he had seen a man blow himself up with a grenade, two men hang themselves in a bathroom and one man shoot himself during his basic training. The Veteran stated that once he left the service he started "drinking and drugging" but that now that he was sober these memories were coming back to him.  He reported that he believed that the solider that shot himself was named Webb and that this suicide occurred in May 1974.

During a May 2015 hearing, the Veteran again testified that in April 1974 he witnessed a person commit suicide with a firearm.  The Veteran recalled that the enlistee's name was William Vacello.  The Veteran reported he was debriefed and was told to tell anyone who asked that the solider had died in a training exercise.  The Veteran also testified that in May 1974 he discovered the bodies of two people who had hanged themselves.  The Veteran stated that he received counseling from a chaplain in March 1977, just prior to his exit examination. 

In May 2013 the Defense Personnel Records Information Retrieval System (DPRIS) reported that it had attempted to verify the Veteran's reported stressors but was unable to do so.  In July 2013, the RO attempted to verify the Veteran's report of two soldiers committing suicide with the U.S. Army Crime Records Center.  In August 2013, the Center responded that it had no records.

A in July 2013 Personnel Information Exchange System (PIES) response to a request for a search of Morning Reports regarding recruit suicides, the RO was informed that said reports contain status remarks on Veteran's assigned to a unit, not unit activities and history for data pertaining to unit activities.

In December 2013, the RO again attempted to verify the Veteran's report of two soldiers hanging themselves in a communal bathroom and report of seeing a soldier killed by a grenade with the U.S. Army Crime Records Center.  The Center responded that it had no record.

In December 2016, the Joint Services Records Research Center (JSRRC) reported that it had not able to locate any unit records pertaining to the Veteran's unit, Fort Dix, New Jersey, for the calendar year 1974.  The memo indicated that casualty data was also reviewed, but the JSRRC could not document the suicide incidents described by the Veteran.  

In a January 2017 letter, the National Archives and Records Administration (NARA) reported that it had searched available relevant records from Fort Dix, New Jersey, but had been unable to locate a reference to the suicide described by the Veteran.  

In a February 2017 response an RO's inquiry, NARA reported that it did not find an Individual Deceased Personnel File for any person with the last name Webb, or anyone named William Vacello or William Vascello, related to a trainee suicide at Fort Dix, New Jersey between March 1974 and June 1974.

The Board therefore finds that there is no credible supporting evidence that the claimed in-service stressors actually occurred.  

Next, considering the third Shedden element, the weight of the evidence is against a finding that the Veteran's currently diagnosed psychiatric disorders are etiologically related to his active duty service.  

The Veteran was afforded a VA examination in September 2015.  The examiner reported diagnoses of PTSD with depressed mood, and substance use disorder in prolonged, sustained remission.  The Veteran reported that he was first given a psychiatric diagnosis in 2006.  The Veteran again reported that while in boot camp he had discovered the bodies of two enlistees who hung themselves in the barracks, and had witnessed a soldier killed by a grenade.  The examiner opined that each stressor was adequate to support a diagnosis of PTSD, but noted that neither was related to the fear of hostile military or terrorist activity, or was related to a personal assault.  In the examiner's opinion, it was at least as likely as not (50 percent probability or greater) that the Veteran's diagnosis of PTSD was proximately due to or associated with the Veteran's reported stressor and his military service.  Nevertheless, as the Veteran's claimed in-service stressors could not be verified, the examiner's opinion is based on an inaccurate factual premise and has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Moreover, the Veteran's assertions as to the origin of his psychiatric disorders are contradicted by his earlier reports.  During a January 2008 private examination by Dr. B.K., the Veteran reported his psychiatric disorders began in February 2007 in the context of losing his job and apartment and being homeless.  During an April 2008 private psychiatric evaluation by Dr. E.V., the Veteran reported that he became homeless in February 2007 after losing his job, and then developed depression, anxiety, insomnia, as well as panic attacks when riding public transportation.  In a June 2008 VA treatment record, the Veteran reported that he had no history of mental disorders until February 2007, when stated he developed depression.  In a November 2008 VA treatment record, the Veteran reported traumatic incidents in his life included a bad divorce, being cheated out of an inheritance, and losing his job.  He reported that he began experiencing panic about two years prior, but could not identify a trauma in his past associated with initiating PTSD.  Notably, he denied any specific military traumas other than typical experiences of being a soldier, saying he had been unhappy at being told what to do all the time.  The Veteran's earlier reports were made in the context of seeking medical treatment, and his later claims as to the cause of his psychiatric disorders are inconsistent with those reports.  Therefore, the Board finds that the Veteran's more recent reports as to his history that have been put forth in support of his claim not credible.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

There is no competent evidence or opinion indicating a medical nexus between the Veteran's current acquired psychiatric disorders and his active duty service.  The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C.A. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).  

Upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.









ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


